Citation Nr: 1637821	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-05 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a right hand disorder (claimed as arthritis and smashed pinky finger).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from July 1967 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2010 claim, the Veteran identified Dr. J.H. (initials used to protect privacy) as his treating physician.  The record also a December 2010 letter submitted by Dr. J.H. confirming that he treated the Veteran for osteoarthritis of the right wrist for "several years."  However, the actual treatment records are not associated with the claims file.  Therefore, the AOJ should attempt to obtain any outstanding treatment records.   

In addition, the record contains conflicting information regarding the Veteran's current diagnosis.  The evidence reveals that the Veteran broke his right arm when he was 10 years old and that this may have led to post-traumatic rheumatoid arthritis.  See July 1955 X-ray; July 1971 report of medical history.  However, the September 2014 and March 2015 VA examiners both diagnosed him with degenerative arthritis rather than rheumatoid arthritis.  

The September 2014 examiner noted that the available medical records are void of a diagnosis of rheumatoid arthritis, yet in an addendum written in October 2014, he acknowledges repeated diagnoses of rheumatoid arthritis previously rendering the Veteran unfit for duty.  He also stated that rheumatoid arthritis is "incurable, progressive, and debilitating," which suggests the Veteran continues to suffer from the disorder.  Indeed, the examiner concedes that there has been "no rheumatology work up" to demonstrate the diagnosis.  

The March 2015 VA examiner opined that the Veteran's degenerative arthritis did not preexist service, that it was not incurred in service, and that it is not otherwise etiologically related to active service.  However, he did not address whether the Veteran has rheumatoid arthritis, and if so, whether the disorder preexisted or was aggravated by active service.

For these reasons, the Board finds that an additional VA examination and medical opinion are needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right wrist and right hand that are not already of record.  A specific request should be made for records from Dr. J.H. (identified in the June 2010 claim).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right wrist and hand disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current right hand and wrist disorders.  He or she should also specifically indicate whether the Veteran has rheumatoid arthritis.  If not, the examiner should explain that finding in light of the prior diagnosis of record.

For each diagnosis identified, the examiner should state whether the disorder preexisted the Veteran's military service.  In rendering this opinion, the examiner should consider the Veteran's report of a crushed wrist when he was 10 years old at service entrance and the July 1967 service enlistment physical notation that the Veteran's upper extremities were clinically normal. 

If a disorder preexisted service, the examiner should state whether there was an increase in the severity of the preexisting disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

If the examiner determines that a right hand or wrist disorder did not clearly and unmistakably preexist the Veteran's active service, the examiner should state whether it is at least as likely as not that the disorder is related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

